Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, US 20110302477 A1 teaches “1. A method for losslessly reducing data in a block processing storage system that stores data blocks, the method comprising: losslessly reducing a new data block associated with a logical block address by performing a set of operations comprising” in 
 [0058] During the garbage collection process, the current version LBAs are accumulated and temporarily moved to a local cache such as 144 in FIG. 5. Redundancy information such as ECC2 codes are calculated for the accumulated data, and the LBAs and ECC2 values are written to an available erasure block 130D (Block D). Lossless data compression techniques may be applied to the accumulated data to reduce the required amount of storage space in the new location.

US 20100082636 A1 teaches 
“identifying one or more prime data element blocks by using the new data block to perform a content-associative lookup on a data structure that organizes prime data element blocks based on their contents” in 
[0021] The block store 104 may recognize the data block as a previously seen (e.g., known, stored, etc.) data block and return its content address or may recognize the data block as a new block, generate a content address for it, and return the content address. Content addresses, which may be received together with a confirmation that the write has been completed, can be used to re-fetch a data block.
 
	The prior art of record fails to teach or suggest 
and using the one or more prime data element blocks to losslessly reduce the new data block, thereby obtaining a losslessly reduced representation of the new data block

storing the losslessly reduced representation of the new data block

and storing an association between the logical block address and the losslessly reduced representation of the new data block’’

	The same analysis above applies to claim 9 and claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159